Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Tsai (US 2020/0116835), the reference used in rejecting claims 1 and 11 in the non-final office action dated 1/11/22 is not prior art under 35 U.S.C. 102(a)(1) because Applicant has perfected the foreign priority claim by filing an English translation of the foreign priority application of the instant application (see filing of 4/27/22).  Tsai is also not prior art under 35 U.S.C. 102(a)(2) because Applicant has filed a satisfactory statement under 35 U.S.C. 102(b)(2)(c).
REASONS FOR ALLOWANCE
The claims 1-20 are allowable over the prior art of record for at least the reason that the prior art fails to teach or suggest a structure as in claims 1 or 11, comprising a switch component, wherein the switch component is located on an assembly path of a fan, in a first mode, any two of the blades adjacent to each other are stacked with each other to close a through hole, and in a second mode, the fan pushes the switch component to drive a positioning bracket to drive the blades, such that the blades have a rotational degree of freedom relative to the positioning bracket or the blades rotate relative to the frame to open the through hole.  The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render said independent claims 1, 11, and all claims dependent therefrom patentable over art of record.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
None of the cited references, either taken alone or in combination is believed to render the present invention unpatentable as claimed.
Election/Restrictions
Claims 1 and 11 are allowable. Claims 7-10 and 17-20, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between species I and II, as set forth in the Office action mailed on 11/4/21, is hereby withdrawn and claims 17 and 20 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 7.,075,788 and 7,079,387 disclose a shaft (674, i.e., a switch) that opens normally closed blades (512).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HOFFBERG whose telephone number is (571) 272-2761.  The examiner can normally be reached on Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
RJH  4/29/2022

/ROBERT J HOFFBERG/
Primary Examiner, Art Unit 2835